Citation Nr: 0003706	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-48 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for low back disability, 
evaluated as 20 percent disabling from January 5, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
November 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This 
case was remanded by the Board in November 1996 for further 
development.  In May 1998, the Board issued a decision 
denying the veteran's claim for entitlement to a rating in 
excess of 10 percent for low back disability for the period 
prior to January 5, 1995, and for a rating in excess of 20 
percent for the period from January 5, 1995.  The veteran 
appealed this decision, and in a decision dated in September 
1999 the United States Court of Appeals for Veterans Claims 
(Court), held that the veteran had abandoned his claim with 
respect to the issue of entitlement to a rating greater than 
10 percent for low back disability for the period prior to 
January 5, 1995, and reversed and remanded the Board's May 
1998 decision with respect to the issue of entitlement to a 
rating greater than 20 percent for low back disability for 
the period commencing January 5, 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The Court has held that entitlement to a 40 percent 
evaluation for low back disability for the period from 
January 5, 1995, is established.


CONCLUSION OF LAW

The criteria for a 40 percent rating for low back disability 
for the period commencing January 5, 1995, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5292 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In its September 1999 decision, the Court reversed the 
Board's May 1998 decision to the extent that the Board failed 
to grant the veteran a 40 percent rating for low back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5292 for 
the period commencing January 5, 1995.  The Court remanded 
the matter to the Board, directing the Board to assign the 
proper evaluation and effective date for the disability.  
Accordingly, the veteran is entitled to a 40 percent 
evaluation for low back disability under Diagnostic Code 5292 
for the period commencing January 5, 1995.
 

ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 40 percent evaluation for low back disability for 
the period from January 5, 1995, is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

